Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Funakoshi US 20070216013 and Xu US 2018/0022220 does not anticipate or renders obvious the claimed invention:
A device having a first facing portion and a second facing portion at which plate surfaces of the first projecting portion and the second projecting portion face each other across a gap and that are disposed so as to cancel each other magnetic fluxes caused by main currents flowing in the first main terminal and the second main terminal, and 2Serial No. 17/093,777Attorney Docket No. 01_3829_TBthe first projecting portion and the second projecting portion, respectively, have a first non-facing portion at which the plate surface of the first projecting portion does not face the plate surface of the second projecting portion and a second non-facing portion at which the plate surface of the second projecting portion does not face the plate surface of the first projecting portion, wherein the first projecting portion has a first notch at a position corresponding to the second non- facing portion of the second projecting portion, and the second non-facing portion is defined by the first notch, and the second projecting portion has a second notch at a position corresponding to the 
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 1,3-15 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813